Citation Nr: 0027056	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-07 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1997, by 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the issue 
identified on the first page of the decision was denied.

We note that the veteran has referenced either informal or 
pending claims for Agent Orange and other disabilities in his 
medical evaluations, and refer these issues to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim for PTSD has been 
developed.  

2.  The evidence shows that the veteran engaged in combat.  

3.  The medical evidence showing that PTSD is manifested and 
is related to the veteran's stressors is at least in 
equipoise.  


CONCLUSION OF LAW

PTSD is due to service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(d)(f) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), that is, this claim is plausible.  He has not alleged 
that any records of probative value that may be obtained, and 
which are not already sought by VA or associated with his 
claims folder, are available.  The veteran having stated a 
well-grounded claim, the Department has a duty to assist in 
the development of facts relating to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The veteran was provided appropriate 
VA examinations.  In this case, all medical records 
referenced by the veteran have been obtained.  We note that a 
medical record, dated April 1999 and diagnosing the veteran 
with Major Depression, severe, was not translated from 
Spanish to English.  However, as service-connection is 
ultimately established, further development on this point is 
not warranted.  See generally, Soyini v. Derwinski, 1 Vet. 
App. 540 (1991).  Therefore, the Board concludes VA satisfied 
its duty to assist the veteran.

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1999); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

Having determined that the veteran's claim is at least 
plausible and that the duty to assist has been fulfilled, the 
Board must assess the credibility and weight of the evidence.  
Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The veteran testified at his personal hearing that he 
participated in combat while in Vietnam, and that he has 
recurring nightmares, and difficulty sleeping due to 
flashbacks.  He also indicated that he witnessed the death of 
several people, and had to help identify their bodies and 
bodybag them.   

A determination as to whether the veteran is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The Court has held that: 

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'  (Citations 
omitted.)

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  See also, 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1999).  

Before this provision applies, the Board must make a specific 
finding that the veteran was engaged in combat with the 
enemy.  See Zarycki.  Whether or not a veteran "engaged in 
combat with the enemy" must be determined through recognized 
military citations or other supportive evidence.  In other 
words, the claimant's assertions that he "engaged in combat 
with the enemy" are not sufficient, by themselves, to 
establish this fact.  Gaines, 11 Vet. App. 353, 359.  
Further, VA's General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.

We note that the veteran's service records show that he was 
awarded many awards or decorations for his service in 
Vietnam, including the Combat Infantryman Badge (CIB).  His 
MOS was that of a light weapons infantryman.  He had active 
service between October 1967 and October 1969.  Thus, it is 
shown that the veteran did in fact engage in combat with the 
enemy.  

We must now determine whether there is medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), and whether there is a link, established by 
medical evidence, between the current disorder and the 
claimed in-service stressor.  

VA treatment records dated February 1997 show that the 
veteran was assessed with PTSD and a depressive disorder.  
Those records show that the veteran was initially seen in 
1994, but that he dropped out from treatment due to an 
apparent combination of resistance and the fact that he was 
working, and found it difficult to miss work.  The examiner 
noted that the veteran's wife related that the veteran had 
many PTSD symptoms which he attempted to minimize, deny, 
and/or repress.  She also stated that he had good periods, 
and that he also went through crises periods.  The diagnosis 
was PTSD, chronic.  

A June 1997 VA treatment note reveals that the veteran 
reported sleeping better, and that his medication regimen had 
been helpful with regard to his PTSD symptoms.  

A July 1997 VA treatment note shows that the veteran relayed 
several stressful incidents.  When he first arrived in 
Vietnam, he was told to wait, but mortar rounds starting 
falling, so he had to seek cover.  The veteran also 
identified specific soldiers by name.  One was shot in the 
stomach.  Two friends were killed, one who stepped on a land 
mine, where he witnessed the aftermath, and one who was 
killed and captured by the enemy, stripped of his clothes, 
and had his hands tied.  The veteran stated that he had to 
identify him, and also later stated he had to tell his 
friend's mother what had happened to him after she had opened 
the casket at his wake.  

An additional July 1997 VA treatment record shows that the 
veteran complained of insomnia, nightmares, and flashbacks, 
primarily of his friends who died, or when he was trying to 
help the wounded.  The examiner found that he "literally 
dissociates and goes back to the experience".  

A February 1999 VA treatment note states that the veteran was 
medicated for PTSD, which allowed him some ambulatory 
function.  The examiner noted no side effects from the 
medication, except for mild gastro-intestinal distress.  

The veteran's wife testified at the April 1999 hearing that 
the veteran would often times act out rescue scenarios in his 
sleep, and that as a result, they had to sleep in separate 
rooms.  

The report of a July 1999 VA examination is of record.  That 
report shows that the veteran was diagnosed with depression, 
NOS [not otherwise specified], and personality disorder, NOS.  
The examiners noted that although the veteran was encouraged 
to talk about his Vietnam experiences, he did not do so.  
They also noted that although he was involved in a VA clinic 
program in the past, that he had only been to that program 
once in the current year.  Finally, they found that he met 
some, but not all of the diagnostic criteria for PTSD.  

While we find this VAE report probative, it is not 
necessarily dispositive.  First, we note that although the 
veteran was experiencing significant symptoms in 1997, that 
he had the benefit of treatment and medication, thus, as the 
1999 VA note shows, his symptoms were greatly reduced.  The 
evidence showing that he did not manifest the same symptoms 
at his July 1999 VAE is therefore not contradictory.  In 
addition, we note that his wife testified that he experienced 
crisis periods, in addition to periods where he was much 
improved.  In brief, while nothing in the July 1999 VAE is 
less probative than the VA treatment records, review of the 
entire record shows that those treatment records, diagnosing 
PTSD and establishing a nexus to the veteran's stressors, are 
also probative.  

A reasonable doubt exists where there is an approximate 
balance of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (1999).  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  Id.  It is not a means of reconciling 
actual conflict or a contradiction in the evidence.  Id.

Thus, we determine that instead of actual conflict, the 
evidence is in equipoise, and that in order to afford the 
veteran the benefit of every doubt, service connection for 
PTSD is established.  



ORDER

Entitlement to service connection for PTSD is established.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

